      .   .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
1199 SEIU UNITED HEALTHCARE WORKERS
EASTj                                                        6/20/19

          Petitioner,
                                              18-cv-3336 (JSR)
                 -v-
                                              MEMORANDUM ORDER
ALARIS HEALTH AT HAMILTON PARK and
CONFIDENCE MANAGEMENT SYSTEMS,

          Respondents,

                 and

THE ATRIUM AT HAMILTON PARK,

          Intervenor.
------------------------------------- X


JED S. RAKOFF, U.S.D.J.

     Before the Court is the motion for attorneys' fees of

petitioner 1199 SEIU Healthcare Workers East (the "Union"), ECF

No. 79, and the motion to stay proceedings of respondents Alaris

Health at Hamilton Park ("Hamilton Park") and Confidence

Management Systems ("CMS"), ECF No. 77. Each party opposes the

other's motion. ECF Nos. 82, 83. For the reasons below, the

Union's motion is granted in the amount of $100,000, and

respondents' motion is granted in part and denied in part.

                           Background

     This case arises out of an arbitration award between the

Union and respondents. As relevant here, the award required

respondents to apply the terms of a collective bargaining
agreement (the "CBA") to certain employees at the Atrium at

Hamilton Park (the "Atrium"). See id. at 4-5. On August 31,

2018, this Court issued a Memorandum Order in which, inter alia,

it granted the Union's motion to confirm the award, and it

granted the Atrium's motion to intervene as a defendant. ECF

No. 42. On September 16, the Court issued an Order requiring

respondents to produce certain documents necessary for the Union

to calculate damages and interest. ECF No. 44.

     Respondents failed to comply with the Court's August 31 and

September 16 Orders, and on December 18, the Union moved to hold

respondents in contempt. ECF No. 48. On January 24, 2019, the

Court held a contempt hearing at which it discussed respondents'

failure to produce documents, and at which it requested that the

Union submit a list of terms in the CBA that respondents were

failing to apply. See Transcript dated January 24, 2019, at 6:7-

16. In a letter to the Court dated January 28, 2019, the Union

summarized several specific "economic terms contained in the

parties' CBA that required immediate action by Respondents to

apply them to the Atrium employees." ECF No. 57, at 1.

     These terms were hardly new to respondents; they were the

same terms that the arbitrator and this Court had already

ordered them to apply to covered employees at the Atrium. As

relevant here, the terms included a minimum wage rate of $10.62


                                2
per hour,   1   with a 2% rate increase for employees who were

employed as of May 1, 2015, and another 2% rate increase for

employees who were employed as of December 1, 2014. Id. at 2.

The terms also included contributions on behalf of employees to

the 1199 SEIU Greater New York Benefit Fund, the 1199 SEIU

Greater New York Education Fund, the New Jersey Health Care

Workers Alliance for Quality in Long Term Care, and the SEIU

National Industry Pension Fund. Id. at 2-3.

     In a Memorandum Order issued on January 29, the Court

required respondents to "apply these specific terms to the

affected Atrium employees within one week." ECF No. 56, at 7.

The Court also clarified respondents' document-production

obligations 2 and gave respondents one more opportunity to comply

with the Court's September 16 Order. Specifically, the Court

ordered Hamilton Park and CMS to produce all documents

responsive to the September 16 Order, including payroll

registers and documents reflecting benefits for employees at the




1 The parties dispute whether the minimum wage rate is $10.61 or
$10.62 per hour, but they have agreed that this dispute is not
material to the instant Order.

2The Court did not agree with respondents that any clarification
was necessary, but it nevertheless clarified respondents'
obligations "in an abundance of caution." ECF No. 56, at 5.

                                     3
Atrium. Id. at 5-6. The Court directed respondents to produce

these documents within one week. Id. at 6.

     Unfortunately, respondents failed to comply with the August

31, September 16, and January 29 Orders. On February 19, the

Union submitted a declaration stating that "Respondents had

provided no evidence of any steps [they] had taken to

apply the parties' collective bargaining agreement to the Atrium

employees." ECF No. 59, at 3. The Union's declaration also.

stated that respondents had "produced some, but not all, of the

outstanding documents they were required to produce pursuant to

the Court's September 16 Order." Id. at 2-3.

     On the same day that the Union submitted its declaration,

the Court held another contempt hearing at which respondents

represented that they were in fact applying the terms of the CBA

to the covered Atrium employees. See Transcript dated February

19, 2019, at 2:24-6:25, 8:22-9:5. Given respondents'

representations that they were "complying with everything in the

collective bargaining agreement," the Court stated that it would

give respondents until "March 15th and not beyond, to prove that

that's what they're doing." Id. at 14:20-22. The Court also

directed respondents to produce any missing documents by Friday,

February 22, or to submit a sworn affidavit that such documents

did not exist. Id. at 19:13-19.


                                  4
     February 22 came and went, and respondents neither produced

the missing documents nor submitted a sworn affidavit. The

Court, in what was probably an overabundance of leniency, gave

respondents one more opportunity to comply with their document-

production obligations. After respondents again failed, the

Court held them in contempt, and it imposed daily sanctions of

$1,000, which were set to escalate to $5,000 thereafter. ECF

No. 58, at 5. Respondents finally complied with their document-

production obligations the day before the sanctions were set to

escalate. ECF No. 65.

     March 15 also came and went, and respondents failed to

apply the CBA to the Atrium employees - or even to make

themselves available at the Union's request for a conference

call to chambers. In a letter dated March 21, 2019, the Union

notified the Court that respondents were not applying the CBA's

terms to the Atrium employees. ECF No. 67. And in a declaration

dated March 25, 2019, the Union described respondents'

noncompliance in detail. ECF No. 74. As relevant here, the Union

stated that respondents failed to make required contributions to

the 1199 SEID Greater New York Benefit Fund, the 1199 SEID

Greater New York Education Fund, the New Jersey Health Care

Workers Alliance for Quality in Long Term Care, and the SEID

National Industry Pension Fund. See id. at 3. The Union also


                                5
stated that respondents had failed to give certain employees -

including Floderico Zuniga, Brenda Otero, and Dwaine Franks -

the requisite 2% wage increases described above. Id. at 3 & n.2.

     The Court held another contempt hearing on March 29, and

respondents again represented that they had finally come into

compliance with the Court's Orders. See Transcript dated March

29, 2019, at 3:8-17. The Union again argued that respondents had

not in fact complied, and the Court again gave respondents an

extension - this time until April 15 - "to be in total,

complete, absolute compliance with all that the court has

previously ordered." Id. at 6:24-7:2. If respondents were not in

compliance by April 15, the Court stated, they would be held in

contempt, and they would incur daily fines of $10,000 starting

on April 16. Id. at 7:2-12.

     Despite the Court's repeated attempts to obtain compliance

from respondents, on April 16 the Union informed the Court that

respondents still were not applying the terms of the CBA to the

employees at the Atrium. The Court scheduled yet another

contempt hearing for May 3, and the Court deferred its ruling on

the Union's contempt motion until that time. The Court made

clear, however, that if respondents were found to be in contempt

at the May 3 hearing, that contempt finding would be retroactive

to April 16, and the $10,000 daily fines would be due for the


                                6
entire intervening period. The Court held the contempt hearing

on May 3, and it subsequently directed the Union to submit

declarations detailing respondents' noncompliance. The Court

then gave respondents an opportunity to respond to the Union's

declarations and offer proof of compliance.

     The Union's declarations highlighted two key respects in

which respondents were still failing to apply the terms of the

CBA to the Atrium employees. First, respondents had failed to

make contributions on behalf of certain employees to the funds

described above. See ECF No. 70, at 2-3, 6-7. 3 Second,

respondents had failed to give the above-mentioned wage

increases to Mr. Zuniga, Ms. Otero, and Mr. Franks. See id. at

3-6. According to the Union, all three employees were being paid

$10.61 per hour, but Mr. Zuniga and Ms. Otero were entitled to

wage rates of $11.04 per hour, and Mr. Franks was entitled to a

wage rate of $10.82 per hour. See id. at 3-5. Because



3 In particular, respondents failed to make payments to: (1) the
1199 SEIU Alliance Fund for January, February, and March for the
following individuals: Jose Bermillo, Julius Calanoc, Quamika
Gibbs, Jerome Lustado, Nadia Megnauth, Crisanto Mislang, Daniel
Ortiz, Crystal Rodriguez, Ashante Shivers, Kristeen Sunga,
Florderico Zuniga, and Marvie Zuniga; (2) the 1199 Greater New
York Benefit Fund for February and March for Julius Calanoc,
Crisanto Mislang, Kristeen Sunga and Marvie Zuniga; and (3) the
1199 Greater New York Benefit Fund, 1199 Training & Upgrade
Fund, 1199 Alliance Fund, and 1199 National Industry Pension
Fund for February and March for Gloria Castella.


                                 7
respondents had been underpaying these employees, they had also

failed to make full contributions on their behalf to the funds

above. See id. at 7.   4


     In their opposing declaration, respondents essentially

conceded that they had failed to make the fund contributions

highlighted in the Union's declarations, but they submitted

proof that the required payments had been made on May 8 and May

13. See ECF No. 71, Exs. A, F. Respondents disputed, however,

that Mr. Zuniga, Ms. Otero, and Mr. Franks were entitled to the

above wage increases. See id. at 1-3. Although respondents

conceded that Mr. Zuniga and Ms. Otero began working at Hamilton

Park prior to December 1, 2014, and that Mr. Franks began

working at Hamilton Park prior to May 1, 2015, respondents

argued that these employees began working at the Atrium after

May 1, 2015, and that they were therefore not entitled to wage

increases. See id. Respondents argued, for the same reason, that

they were not required to make additional fund contributions on

these employees' behalf. See id. at 3.




4 Specifically, respondents failed to make payments to: (1) the
1199 Greater New York Benefit Fund for January, February, and
March for Mr. Zuniga; and (2) the 1199 Greater New York Benefit
Fund, 1199 Training & Upgrade Fund, 1199 Alliance Fund, and 1199
National Industry Pension Fund for January, February, and March
for Ms. Otero and Mr. Franks.

                                8
     After reviewing the parties' submissions, the Court issued

an Order on May 16 in which it concluded that respondents were

finally in substantial compliance. ECF No. 72, at 7. However,

the Court held that respondents had waived any objection to

paying the above wage increases to Mr. Zuniga, Ms. Otero, and

Mr. Franks because the Union stated in its March 25 declaration

that these employees were entitled to wage increases, and

respondents did not object. Id. Accordingly, the Court ordered

respondents to pay the wage increases to these employees, and to

make additional fund contributions on their behalf. Id.

     In addition, while the Court expressed gratification that

respondents had finally achieved substantial compliance with its

Orders, the Court concluded that this compliance occurred far

later than April 16, the date on which the $10,000 daily fines

were set to start accruing. Rather than impose the full sanction

that this daily fine would entail, however - and notwithstanding

that such a penalty would be entirely justified - the Court

reasoned that the most appropriate sanction would be to require

respondents to pay the attorneys' fees incurred by the Union in

enforcing the Court's Orders. See Chambers v. NASCO, Inc., 501

U.S. 32, 45   (1991)   ("[A] court's discretion to determine '[t]he

degree of punishment for contempt' permits the court to impose

as part of the fine attorney's fees representing the entire cost


                                   9
of the litigation." (quoting Toledo Scale Co. v. Computing Scale

Co., 261 U.S. 399, 428   (1923))). Accordingly, the Court directed

the Union to file a detailed request for attorneys' fees

incurred in enforcing each of this Court's Orders, back to and

including the Court's August 31 Order.

      The Union filed its motion for attorneys' fees on May 23,

as was directed by the Court. ECF No. 79. Also on May 23,

respondents' filed    without seeking prior permission, and in

direct contravention of this Court's Individual Rules - a motion

to stay proceedings pending appeal of the Court's May 16 Order.

ECF No. 77. Each party opposes the other's motion. ECF Nos. 82,

83.

                              Analysis

I.    Respondents' Motion for a Stay

      "[D]eciding whether to stay proceedings pending appeal lies

within the sound discretion of the district court." In re

Anderson, 560 B.R. 84, 88   (S.D.N.Y. 2016). "In deciding an

application for such a stay courts must consider (1) whether the

applicant has made a strong showing that he is likely to succeed

on the merits,   (2) whether the applicant will be irreparably

injured absent a stay,   (3) whether issuance of the stay will

substantially injure the other parties interested in the

proceeding, and (4) where the public interest lies." SEC v.


                                 10
Universal Express,    Inc., No. 04 Civ 2322   (GEL), 2007 WL 2245509,

at *2    (S.D.N.Y. Aug. 3, 2007). "A stay is not a matter of right,

even if irreparable injury might otherwise result to the

appellant." Virginian Ry. Co. v. United States, 272 U.S.         658,

672    (1926).

        Respondents argue that a stay is warranted for several

reasons. ECF No. 78, at 10-16. First, respondents argue that

they have a strong chance of success on appeal because the

Court's Orders requiring application of the CBA to covered

Atrium employees have been ambiguous. Id. at 12-14. Given these

ambiguities, respondents contend, it was improper for the Court

to hold them in contempt and award sanctions. Id. at 13-14.

Moreover, respondents argue, the award of attorneys' fees in the

Court's May 16 Order was "strictly punitive," whereas "a civil

contempt sanction must only be compensatory or coercive." Gucci

Am.,    Inc. v. Weixing Li, 768 F.3d 122, 144   (2d Cir. 2014)

        In addition, respondents argue that they will be

irreparably harmed without a stay because they "will have no way

to collect wages improperly paid to The Atrium's employees and

the Union's funds." ECF No. 78, at 15. Respondents also appear

to take the position that failing to grant a stay would harm

Atrium employees' interests because it would deprive them of

their "fundamental right to choose their representative." Id. at


                                  11
16. And as for the public interest, respondents conclude that

"public policy [does not] permit any party to a collective

bargaining agreement to circumvent agreed-upon arbitration

clauses by requesting relief in district court proceedings under

the guise of a request to confirm an arbitral award." Id.

     With one exception, the Court emphatically disagrees with

respondents, and it hereby denies their motion in most respects.

Regarding their position that the Court's Orders have been

"ambiguous," respondents essentially seek to relitigate the

arbitrator's conclusion - confirmed repeatedly by this Court -

that Hamilton Park and CMS are required to apply the terms of

the CBA to covered employees at the Atrium. See Revised Award,

ECF No. 7-2, at 52   ("[Respondents] shall cease and desist from

violating the [CBA] and shall, forthwith, apply the terms and

conditions of the [CBA] to employees who work at The Atrium in

the Dietary, Housekeeping,   (including Laundry) and Maintenance

Departments."); ECF No. 42, at 17 ("In sum, the arbitration

award must be upheld.").

     There is no ambiguity here. The CBA requires respondents to

pay a specific minimum wage rate to covered employees, with

specific wage increases based on employees' tenure. ECF No. 57,

at 2. It requires respondents to give employees specific

holidays off with pay and specific amounts of vacation time.    Id.


                                 12
And it requires respondents to provide specific amounts of sick

pay and specific contributions to specifically named funds.     Id.

at 2-3. These requirements, the arbitrator and this Court have

held, apply unambiguously to covered Atrium employees.

     The lack of ambiguity is confirmed by the fact that

respondents finally came into compliance once the Court set a

date for sanctions to start accruing. That respondents finally

came into compliance also demonstrates that the sanctions were

effective. 5 Although the Court deferred its contempt finding

until after the May 3 hearing, the sanctions began accruing on

April 16, and they were intended to - and ultimately did - lead

the recalcitrant respondents to finally come into compliance

after that date. Moreover, the award of fees set forth below is

not only fully covered by the civil contempt fines that have

already accrued, but also is independently justified as

compensatory, as it makes the Union whole for the astonishing

nine months the Union has had to actively litigate in order to

enforce this Court's Orders. And as the Supreme Court has made

clear, "a court's discretion to determine the degree of

punishment for contempt permits the court to impose as part of




5 Furthermore, the $100,000 awarded herein is significantly less
than the sanctions respondents would have owed if the Court had
imposed the full $10,000 daily fines.

                                13
the fine attorney's fees representing the entire cost of the

litigation." Chambers, 501 U.S. at 45 (quotations and alteration

omitted).

     Respondents' principal argument for a stay is thus without

merit. There is one respect, however, in which the Court agrees

with respondents that a stay is warranted. In its May 16 Order,

the Court directed respondents to pay wage increases to Mr.

Zuniga, Ms. Otero, and Mr. Franks, and to make additional fund

contributions on these employees' behalf. See ECF No. 72, at 7-

8. The Court held that respondents had waived any objection to

these adjustments by failing to address the Union's position in

its March 25 declaration that the adjustments were warranted.

Id. at 7.

     In their motion for a stay, however, respondents raise

legitimate concerns that they may not have had adequate

opportunity to respond to the Union's position. ECF No. 78, at 8

n.3. These concerns, together with the CBA's arbitration

provisions, see ECF No. 7, Ex. 3, at~ 11.1, lead the Court to

conclude that respondents have satisfied the factors required

for a stay pending appeal in this one limited respect.

Accordingly, the Court hereby stays the portion of its May 16

Order regarding wage increases and fund contributions for Mr.




                               14
Zuniga, Ms. Otero, and Mr. Franks. Respondents' motion for a

stay is denied in all other respects.

II.   The Union's Motion for Attorneys' Fees

      Having declined to stay respondents' obligation to pay the

Union's attorneys' fees, the Court now turns to the amount of

attorneys' fees owed. The Union has requested $200,000 in fees

based on 400 hours billed by four attorneys and a paralegal. ECF

No. 79, Ex. B. This request includes: 114 hours billed by

Katherine Hansen - lead counsel for petitioner and responsible

partner for the matter - at an hourly rate of $450; 73.3 hours

billed by Jessica Harris - an associate who worked closely on

the matter with Hansen - at an hourly rate of $300; 155.3 hours

billed by William Massey - the partner responsible for providing

advice to the Union's elected officials - at an hourly rate of

$650; and 49 hours billed by Kent Hirozawa - a senior partner

whom Hansen enlisted to help with the enforcement effort - at an

hourly rate of $500. Id.; ECF No. 79, at 5.

      Respondents object to the requested award on several

grounds. ECF No. 82. As relevant here, respondents argue that

the 400 hours of work for which the Union seeks compensation is

"facially excessive." Id. at 8. With respect to Massey and

Hirozawa in particular, respondents contend that the hours

billed are "exorbitant," and that neither attorney filed a


                                15
notice of appearance in the matter or submitted declarations.

Id. at 9. Respondents also argue that Massey and Hirozawa's

involvement was unnecessary, as Hansen purports to be the lead

counsel for the Union, but Hirozawa billed more than 40 more

hours than Hansen did - and more than double than Harris. Id. at

9-10. Moreover, respondents contend, Massey and Hirozawa's time

entries are vague and excessive. Id. at 10-11.

     Relatedly, respondents argue that the Union has

impermissibly driven up its fees by overstaffing partners on

work that could have been performed by paralegals or associates.

Id. at 11-12. For example, respondents note, partners spent

large numbers of hours reviewing productions for compliance - a

job that could have been done by a paralegal - and Hirozawa

spent over 28 hours doing legal research, whereas Harris spent

less than 3. Id. Respondents conclude by arguing that the

Union's entries are vague, duplicative, and excessive. Id. at

13-16. Accordingly, to the extent the Court grants the Union's

fee application, respondents request that the Court apply an

across-the-board cut of 80%, as well as any further reduction

that the Court finds proper. Id. at 16-18.

    After reviewing the parties' submissions, the Court finds

itself in substantial agreement with respondents' criticisms. In

the Court's view, however, an 80% across-the-board cut would be


                               16
too drastic a corrective measure. Instead, the Court believes

that a 50% cut is warranted. Accordingly, the Union's motion for

attorneys' fees is granted in the amount of $100,000.

                           Conclusion

     In sum, respondents' motion for a stay is granted as to the

portion of the Court's May 16 Order directing wage increases and

additional fund contributions for Mr. Zuniga, Ms. Otero, and Mr.

Franks. Respondents' motion is denied in all other respects. The

Union's motion for attorneys' fees is granted in the amount of

$100,000. Within one week of the date of this Order, respondents

are directed to make payment to the Union and to file proof of

such payment with the Court.

     SO ORDERED.

Dated:    New York, NY
          June 20, 2019




                               17
